DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “The method of claim 10 further comprising: generating, based on the image data, a three-dimensional (3D) map of the an environment.” The examiner suggests modifying to “The method of claim 10 further comprising: generating, based on the image data, a three-dimensional (3D) map of the environment.”
  Appropriate correction is required.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9, 10, 11, 13, 15, 16, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oleynik (U.S. Patent Application Publication # 2016/0059412)

Re claim 1, Oleynik teaches:

A robotic system comprising: a mechanical gripper (at least paragraph 10 and 349)
a processor device that is coupled with the mechanical gripper (at least paragraph 284)
a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, employs the mechanical gripper to recreate a manipulation of a first object (at least paragraph 241 and 325)
“FIGS. 172A-C illustrate sample minimanipulations that a robot executes including a robot making sushi, a robot playing piano, a robot moving a robot by moving from a first position to a second position, a robot jumping from a first position to a second position, a humanoid taking a book from book shelf, a humanoid bringing a bag from a first position to a second position, a robot opening a jar, and a robot putting food in a bowl for a cat to consume in accordance with the present disclosure.” (paragraph 241)
“In this embodiment, the standardized robotic kitchen 50 includes robotic arms 70 and robotic hands 72; robotic hands, as controlled by the robotic food preparation engine 56 in accordance with a software recipe file stored in the memory 52 for replicating a chef's precise movements in preparing a dish to produce the same tasting dish as if the chef had prepared it himself or herself” (paragraph 325)
Oleynik teaches a robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
wherein the manipulation includes a repositioning of the first object, by performing actions comprising (at least paragraph 241)
See explanation above
identifying, based on an object recognition analysis of image data, the first object from a plurality of objects (at least paragraph 250, 270, 291, and 293)
Within at least paragraph 291 and 293, Oleynik teaches sensing techniques. In at least paragraph 291, Oleynik teaches the system is capable of “viewing a scene in one or more cameras' fields of view and being capable of detecting and identifying objects of importance to a particular task.” In at least paragraph 293, Oleynik teaches the system is capable of “An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors), and then processing the data to arrive at interpretations of the data in a different domain (such as detecting and recognizing a table-surface in a data-cloud based on data having the same vertical data value, etc.), in 
An example proving the system taught by Oleynik covers the scope of the claim is found in at least paragraph 270: “For instance, a MM [minimanipulation] can be grasping an egg, comprised of the motor actions required to sense the location and orientation of the egg, then reaching out a robotic arm, moving the robotic fingers into the right configuration, and applying the correct delicate amount of force for grasping: all primitive actions.” This exert shows the system is capable of sensing the location and orientation of a “first object” (the egg) amongst a plurality of objects within the kitchen environment (at least the knife).
wherein the image data depicts the repositioning of the first object (at least paragraph 250, 343, and 611)
Oleynik teaches capturing image data in at least paragraphs 250, 343, and 611
“The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer via built-in sensors or though camera-tracking to determine the exact 3D position of the hands and wrists at all times” paragraph 343.
 “a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract  paragraph 611.
and the repositioning of the first object is from a first position within an environment of the robotic system to a second position within the environment (at least paragraph 241)
“FIGS. 172A-C illustrate sample minimanipulations that a robot executes including a robot making sushi, a robot playing piano, a robot moving a robot by moving from a first position to a second position, a robot jumping from a first position to a second position, a humanoid taking a book from book shelf, a humanoid bringing a bag from a first position to a second position, a robot opening a jar, and a robot putting food in a bowl for a cat to consume in accordance with the present disclosure.” (paragraph 241)
The general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
generating, based on an object tracking analysis of the image data, a characterization of the manipulation that includes at least an encoding of each of the first object and the first and second positions within the environment (at least paragraph 250, 291, and 293)
Within at least paragraph 250, Oleynik teaches a concept called “abstraction data.” Within this teaching, Oleynik explains using direct sensor-data (such as camera-image) to “set, control, and monitor all processes and associated methods and equipment needed at every point in time as it steps through the sequence of steps in the recipe.” 
Within at least paragraph 291, Oleynik teaches a concept called “scene modeling.” Within this teaching, Oleynik explains “a software-based computer program(s) capable 
generating, based on iteratively increasing a cumulative award, a policy that controls the mechanical gripper to recreate the repositioning of the first object (at least paragraph 13, 344, and 418)
Within at least paragraph 418, Oleynik teaches: “At operation 568, the robotic food preparation engine 56 is configured to evaluate the robot apparatus configuration for its ability to achieve poses, motions and forces, and to accomplish minimanipulations. Subsequently, the robot apparatus configuration undergoes an iterative process 569 in assessing the robot design parameters 570, adjusting design parameters to improve the score and performance 571, and modifying the robot apparatus configuration 572.”
wherein the cumulative award is based on at least the encoding of each of the first object and the first and second positions within the environment (at least paragraph 418)
Within at least paragraph 418, Oleynik teaches: “At operation 568, the robotic food preparation engine 56 is configured to evaluate the robot apparatus configuration for its ability to achieve poses, motions and forces, and to accomplish minimanipulations. Subsequently, the robot apparatus configuration undergoes an iterative process 569 in assessing the robot design parameters 570, adjusting design parameters to improve the score and performance 571, and modifying the robot apparatus configuration 572.”
Within the exert above, Oleynik teaches the evaluation is based on the robots capability to accomplish “minimanipulations.” Within at least paragraph 241, Oleynik teaches that one of these minimanipulations may include (but not limited to): “a robot moving a robot by moving from a first position to a second position” and also “a humanoid bringing a bag from a first position to a second position.” Although the primary scope of at least paragraph 241. 
Paragraph 418 explains that the system evaluates the robots ability to accomplish minimanipulations. Since one of the stated minimanipulations referenced above is “bringing a bag from a first position to a second position” the system shows it is capable of evaluating or assigning an “award” to the minimanipulation of moving an object of interest from a first position to a second position; covering the scope of the claim.

Re claim 2, Oleynik teaches:

The robotic system of claim 1, the actions further comprising: generating, based on the image data, a three-dimensional (3D) map of the environment (at least paragraph 346 and 349)
“The notion of being able to carry out proper environment interaction manipulation and handling tasks faithfully is made possible through a real-time process-verification by way of (i) 3D world modeling as well as (ii) minimanipulation” paragraph 346.
“Output data from both engines 316 and 318 are then used to feed the scene modeler and content classifier 320, where the 3D world model is created with all the key content required for executing the robotic cooking script executor” paragraph 349.

Re claim 5, Oleynik teaches:

The robotic system of claim 1, wherein the characterization of the manipulation of the first object is further based on one or more translation parameters and one or more rotation parameters associated with the repositioning of the first object from the first position to the second position within the environment (at least Figure 27, and paragraph 241 and 506)
Oleynik explains the robot’s replication scheme utilizes rotation and translation to properly replicate the motion of a human chef within at least paragraph 506.
Oleynik teaches a robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag (first object) from a first position to a second position.
See at least Figure 27 for manipulation library creation especially with minimanipulation library 938 including position and velocity as translational parameters and angle and orientation and rotational parameter.


Re claim 7, Oleynik teaches:

The robotic system of claim 1, wherein iteratively increasing the cumulative award is based on one or more additional positions that are intermediate the first position and the second position (at least paragraph 418)
Within paragraph 418, Oleynik teaches that the reward system is “configured to evaluate the robot apparatus configuration for its ability to achieve poses, motions and forces, and to accomplish minimanipulations. Subsequently, the robot apparatus configuration undergoes an iterative process 569 in assessing the robot design parameters 570, adjusting design parameters to improve the score and performance 571, and modifying the robot apparatus configuration 572.” These poses as the chef is preparing the dish is an intermediate step between the first positon and second position of the manipulation.

Re claim 9, Oleynik teaches:

The robotic system of claim 1, wherein generating the policy includes increasing the cumulative reward for each subsequent iterative repositioning of the first object from the first position to the second position (at least paragraph 418)
“Subsequently, the robot apparatus configuration undergoes an iterative process 569 in assessing the robot design parameters 570, adjusting design parameters to improve the score and performance 571, and modifying the robot apparatus configuration 572.”



Re claim 10, Oleynik teaches:

A method to manipulate a first object (at least paragraph 13 or 241), the method comprising:
capturing image data that depicts a repositioning of the first object from a first position within an environment of the plurality of objects to a second position within the environment (at least paragraph 241, 250, 343, and 611)
Oleynik teaches capturing image data in at least paragraphs 250, 343, and 611
“The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer via built-in sensors or though camera-tracking to determine the exact 3D position of the hands and wrists at all times” paragraph 343.
 “a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi- paragraph 611.
The general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
identifying, based on an analysis of the of image data, the first object from a plurality of objects (at least paragraph 250, 270, 291, and 293)
Within at least paragraph 291 and 293, Oleynik teaches sensing techniques. In at least paragraph 291, Oleynik teaches the system is capable of “viewing a scene in one or more cameras' fields of view and being capable of detecting and identifying objects of importance to a particular task.” In at least paragraph 293, Oleynik teaches the system is capable of “An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors), and then processing the data to arrive at interpretations of the data in a different domain (such as detecting and recognizing a table-surface in a data-cloud based on data having the same vertical data value, etc.), in order to identify, detect, and classify data-readings as pertaining to an object in three-dimensional space (such as a table-top, cooking pot, etc.)” From both of these 
An example proving the system taught by Oleynik covers the scope of the claim is found in at least paragraph 270: “For instance, a MM [minimanipulation] can be grasping an egg, comprised of the motor actions required to sense the location and orientation of the egg, then reaching out a robotic arm, moving the robotic fingers into the right configuration, and applying the correct delicate amount of force for grasping: all primitive actions.” This exert shows the system is capable of sensing the location and orientation of a “first object” (the egg) amongst a plurality of objects within the kitchen environment (at least the knife).
and determining, based on the analysis of the image data, a first set of coordinates that indicate the first position with the environment (at least paragraph 241 and 417)
Oleynik teaches “The robot gloves 26 save the position and pressure of the arms and fingers of the chef 18 in a three-dimensional coordinate frame over a time duration from the start time to the end time in preparing a particular food dish” within paragraph 417
The general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
determining, based on the analysis of the image data, a second set of coordinates that indicate the second position with the environment (at least paragraph 241 and 417)
Oleynik teaches “The robot gloves 26 save the position and pressure of the arms and fingers of the chef 18 in a three-dimensional coordinate frame over a time duration from the start time to the end time in preparing a particular food dish” within paragraph 417
The general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
and iteratively generating, based on the first and second set of coordinates, a reinforcement learning (RL) policy that is enabled to control, based on a positioning feedback signal, repositioning a robotic gripper (at least paragraph 269 and 418)

Re claim 11, Oleynik teaches:

The method of claim 10 further comprising: generating, based on the image data, a three-dimensional (3D) map of the an environment (at least paragraph 346)
“The notion of being able to carry out proper environment interaction manipulation and handling tasks faithfully is made possible through a real-time process-verification by way of (i) 3D world modeling as well as (ii) minimanipulation” paragraph 346.
“Output data from both engines 316 and 318 are then used to feed the scene modeler and content classifier 320, where the 3D world model is created with all the key content required for executing the robotic cooking script executor” paragraph 349.

Re claim 13, Oleynik teaches:

The method of claim 10, further comprising: employing the iteratively generated policy and the positioning feedback signal, to control the mechanical gripper in repositioning the first object from first position to the second position (at least paragraph 241, 269, 271, and 418)
It is important to note that the general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag (first object) from a first position to a second position.
See at least paragraph 271 for “minimanipluation with sensory feedback including position and velocity.”


Re claim 15, Oleynik teaches:

The method of claim 10, wherein iteratively generating the RL policy is further based on one or more translation parameters and one or more rotation parameters associated with the repositioning of the first object from the first position to the second position within the environment (at least paragraph 241, 418, and 506)
Oleynik explains the robot’s replication scheme utilizes rotation and translation to properly replicate the motion of a human chef within at least paragraph 506.
In at least paragraph 418, Oleynik teaches the reward system evaluates “the robot apparatus configuration for its ability to achieve poses
It is important to note that Oleynik also explicitly teaches in paragraph 418 “FIG. 10B is a flow diagram illustrating one embodiment of the process 560 in evaluating the captured of chef's motions with robot poses, motions and forces” and also teaches “These multiple motions are necessary to be able to properly replicate the motions of a human chef” in paragraph 506. This shows the connection that the robot’s translation and rotation parameters are required to properly replicate the motions and poses of the chef, which are evaluated by the systems RL scheme.
It is also important to note that the general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag (first object) from a first position to a second position.


Re claim 16, Oleynik teaches:

One or more non-transitory computer-readable storage media (at least paragraph 516), coupled with a processor device (at least paragraph 284), having instructions stored thereon, which, when executed by the processor device, causes the processor device to perform operations for recreating a manipulation of a first object based on an observed demonstration, the operations comprising (at least paragraph 13 or 241)
identifying, based on an object recognition analysis of image data (at least paragraph 250, 343, and 611), the first object from a plurality of objects (at least paragraph 250, 270, 291, and 293), wherein the image data depicts a repositioning of the first object, included in the manipulation, (at least paragraph 241, 250, 270, 291, and 293)
Within at least paragraph 291 and 293, Oleynik teaches sensing techniques. In at least paragraph 291, Oleynik teaches the system is capable of “viewing a scene in one or more cameras' fields of view and being capable of detecting and identifying objects of importance to a particular task.” In at least paragraph 293, Oleynik teaches the system is capable of “An abstraction software engine is a software program(s) focused on taking a large and vast amount of input data from a known source in a particular domain (such as three-dimensional range measurements that form a data-cloud of three-dimensional measurements as seen by one or more sensors), and then processing the data to arrive at interpretations of the data in a different domain (such as detecting and recognizing a table-surface in a data-cloud based on data having the same vertical data value, etc.), in order to identify, detect, and classify data-readings as pertaining to an object in three-dimensional space (such as a table-top, cooking pot, etc.)” From both of these teachings, the system is shown to have the capability of choosing an object of importance or a “first object” from a plurality of objects, therefore covering the scope.
An example proving the system taught by Oleynik covers the scope of the claim is found in at least paragraph 270: “For instance, a MM [minimanipulation] can be grasping an egg, comprised of the motor actions required to sense the location and orientation of the egg
Oleynik teaches a robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag from a first position to a second position.
generating, based on an object tracking analysis of the image data, a characterization of the manipulation that includes at least an encoding of each of the first object and the first and second positions within the environment (at least paragraph 343 and 611)
Oleynik teaches that the manipulations, and poses achieved throughout the manipulation are encoded within the environment in at least paragraphs 343 and 611:
“The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer via built-in sensors or though camera-tracking to determine the exact 3D position of the hands and wrists at all times” paragraph 343.
“In another aspect, there may be provided a robotics system, comprising: a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract motion primitives, preferably such that the motion primitives define operations of a robotics system” paragraph 611.
and generating, based on iteratively increasing a cumulative award, a policy that controls a mechanical gripper to recreate the repositioning of the first object, wherein the cumulative (at least paragraph 343, 418 and 611)
Oleynik teaches the iterative reward system in at least paragraph 418: “At operation 568, the robotic food preparation engine 56 is configured to evaluate the robot apparatus configuration for its ability to achieve poses, motions and forces, and to accomplish minimanipulations. Subsequently, the robot apparatus configuration undergoes an iterative process 569 in assessing the robot design parameters 570, adjusting design parameters to improve the score and performance 571, and modifying the robot apparatus configuration 572.”
Oleynik teaches that the manipulations, and poses achieved throughout the manipulation are encoded within the environment in at least paragraphs 343 and 611:
“The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer via built-in sensors or though camera-tracking to determine the exact 3D position of the hands and wrists at all times” paragraph 343.
“In another aspect, there may be provided a robotics system, comprising: a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract motion primitives, preferably such that the motion primitives define operations of a robotics system” paragraph 611.

Re claim 20, Oleynik teaches:

The one or more non-transitory computer-readable storage media of claim 16, wherein the mechanical gripper includes one or more motors to control the repositioning of the first object (at least Figure 146, Figure 147, paragraph 730, and 731)






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (U.S. Patent Application Publication # 2016/0059412)


Re claim 3, Oleynik teaches (but within different aspects of the invention):

The robotic system of claim 1, the actions further comprising: detecting, based on the object recognition analysis of the image data (at least paragraph 343 and 611), a plurality of positions (at least paragraph 13 and 614)
Within paragraph 343, Oleynik teaches: “The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer via built-in sensors or though camera-tracking to determine the exact 3D position of the hands and wrists at all times.”
Additionally, Oleynik teaches another aspect of the current invention in paragraph 611 wherein: “a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract motion primitives, preferably such that the motion primitives define operations of a robotics system.”
It is important to note that within at least paragraph 13, Oleynik defines the “multi-modal sensing system” to be: “Sensors capable of collecting and providing such data include environment and geometrical sensors, such as two- (cameras, etc.) and three-dimensional (lasers, sonar, etc.) sensors, as well as human motion-capture systems (human-worn camera-targets, instrumented suits/exoskeletons, instrumented gloves, etc.), as well as instrumented (sensors) and powered (actuators) equipment used during recipe creation and execution (instrumented appliances, cooking-equipment, tools, ingredient dispensers, etc.).”
Finally, Oleynik teaches a related aspect of the invention wherein: “a motion capture system, comprising: a standardized working environment module, preferably a kitchen; plurality of multi-modal sensors having a first type of sensors configured to be physically 
Therefore, through the various embodiments taught by Oleynik, it is obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik to track and replicate human appendage movements as taught in at least paragraph 614 using the multi-modal sensing system as taught in at least paragraph 13 and 611 in order to observe and generate human motions using the abstraction data techniques taught in at least paragraph 250. The motivation to do so would be to rely on the accuracy, and precision of the multi-modal sensing systems and the abstraction data software for appendage / task manipulation instead of the motion-capture system. Using the multi-modal sensors instead of motion capture techniques would remove the need for motion capture equipment such as gloves / arm exoskeleton / head gear / full-body suit, and would lead to more accurate and natural replication.

Re claim 12, Oleynik teaches (but within different aspects of the invention):

The method of claim 10, further comprising: detecting, based on the analysis of the image data (at least paragraph 343 and 611), a plurality of positions of one or more human fingers that reposition the first object (at least paragraph 13 and 614)
Within paragraph 343, Oleynik teaches: “The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer camera-tracking to determine the exact 3D position of the hands and wrists at all times.”
Additionally, Oleynik teaches another aspect of the current invention in paragraph 611 wherein: “a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract motion primitives, preferably such that the motion primitives define operations of a robotics system.”
It is important to note that within at least paragraph 13, Oleynik defines the “multi-modal sensing system” to be: “Sensors capable of collecting and providing such data include environment and geometrical sensors, such as two- (cameras, etc.) and three-dimensional (lasers, sonar, etc.) sensors, as well as human motion-capture systems (human-worn camera-targets, instrumented suits/exoskeletons, instrumented gloves, etc.), as well as instrumented (sensors) and powered (actuators) equipment used during recipe creation and execution (instrumented appliances, cooking-equipment, tools, ingredient dispensers, etc.).”
Finally, Oleynik teaches a related aspect of the invention wherein: “a motion capture system, comprising: a standardized working environment module, preferably a kitchen; plurality of multi-modal sensors having a first type of sensors configured to be physically coupled to a human and a second type of sensors configured to be spaced away from the human. One or more of the following may be the case: the first type of sensors may be for measuring the posture of human appendages and sensing motion data of the human appendages; the second type of sensors may be for determining a spatial 
Therefore, through the various embodiments taught by Oleynik, it is obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik to track and replicate human appendage movements as taught in at least paragraph 614 using the multi-modal sensing system as taught in at least paragraph 13 and 611 in order to observe and generate human motions using the abstraction data techniques taught in at least paragraph 250. The motivation to do so would be to rely on the accuracy, and precision of the multi-modal sensing systems and the abstraction data software for appendage / task manipulation instead of the motion-capture system. Using the multi-modal sensors instead of motion capture techniques would remove the need for motion capture equipment such as gloves / arm exoskeleton / head gear / full-body suit, and would lead to more accurate and natural replication.

Re claim 17, Oleynik teaches:

The one or more non-transitory computer-readable storage media of claim 16, the operations further comprising: (at least paragraph 516)
Oleynik teaches memory coupled to the multi-modal sensors in at least paragraph 516.

Oleynik also teaches (but within different aspects of the invention):
detecting, based on the object recognition analysis of the image data (at least paragraph 343 and 611), a plurality of positions of one or more human appendages that manipulate the first object (at least paragraph 13 and 614)
Within paragraph 343, Oleynik teaches: “The human chef could be wearing complete arm-exoskeleton or an instrumented/target-fitted motion-vest allowing the computer camera-tracking to determine the exact 3D position of the hands and wrists at all times.”
Additionally, Oleynik teaches another aspect of the current invention in paragraph 611 wherein: “a multi-modal sensing system capable of observing human motions and generating human motions data in a first instrumented environment; and a processor (which may be a computer), communicatively coupled to the multi-modal sensing system, for recording the human motions data received from the multi-modal sensing system and processing the human motions data to extract motion primitives, preferably such that the motion primitives define operations of a robotics system.”
It is important to note that within at least paragraph 13, Oleynik defines the “multi-modal sensing system” to be: “Sensors capable of collecting and providing such data include environment and geometrical sensors, such as two- (cameras, etc.) and three-dimensional (lasers, sonar, etc.) sensors, as well as human motion-capture systems (human-worn camera-targets, instrumented suits/exoskeletons, instrumented gloves, etc.), as well as instrumented (sensors) and powered (actuators) equipment used during recipe creation and execution (instrumented appliances, cooking-equipment, tools, ingredient dispensers, etc.).”
Finally, Oleynik teaches a related aspect of the invention wherein: “a motion capture system, comprising: a standardized working environment module, preferably a kitchen; plurality of multi-modal sensors having a first type of sensors configured to be physically coupled to a human and a second type of sensors configured to be spaced away from the human. One or more of the following may be the case: the first type of sensors may be for measuring the posture of human appendages and sensing motion data of the human appendages; the second type of sensors may be for determining a spatial 
Therefore, through the various embodiments taught by Oleynik, it is obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik to track and replicate human appendage movements as taught in at least paragraph 614 using the multi-modal sensing system as taught in at least paragraph 13 and 611 in order to observe and generate human motions using the abstraction data techniques taught in at least paragraph 250. The motivation to do so would be to rely on the accuracy, and precision of the multi-modal sensing systems and the abstraction data software for appendage / task manipulation instead of the motion-capture system. Using the multi-modal sensors instead of motion capture techniques would remove the need for motion capture equipment such as gloves / arm exoskeleton / head gear / full-body suit, and would lead to more accurate and natural replication.
Claims 4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (U.S. Patent Application Publication # 2016/0059412) in view of Sills (U.S. Patent # 10768708)


Re claim 4, Oleynik does not teach:

The robotic system of claim 1, wherein the characterization of the manipulation of the first object is further based on a detection of non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive image frames of the image data.

However, Sills does teach “The robotic system of claim 1, wherein the characterization of the manipulation of the first object is further based on a detection of non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive image frames of the image data” within at least column 14 lines 17 thru 23.


Re claim 14, Oleynik does not teach:

The method of claim 10, wherein the analysis of the image data includes detecting non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive frames in the image data.

However, Sills does teach “The robotic system of claim 1, wherein the characterization of the manipulation of the first object is further based on a detection of non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive image frames of the image data” within at least column 14 lines 17 thru 23.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik in view of Sills to incorporate the optical flow of consecutive images to capture motion and gestures in an alternate way, increase the accuracy of motion capturing, and to increase the overall accuracy and therefore efficiency of the robot.

Re claim 18, Oleynik teaches:

The one or more non-transitory computer-readable storage media of claim 16, (at least paragraph 241 and 506)
Oleynik explains the robot’s replication scheme utilizes rotation and translation to properly replicate the motion of a human chef within at least paragraph 506.
The general scope of Oleynik teaches a more complex robot manipulator capable of replicating a chef’s movements to prepare a dish. However, these teachings also cover the scope of the claimed invention as shown in at least paragraph 241 where Oleynik teaches other various manipulations capable by the robot including moving a bag (first object) from a first position to a second position.


Oleynik does not teach:
The one or more non-transitory computer-readable storage media of claim 16, wherein the characterization of the manipulation of the first object is further based on a detection of non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive image frames of the image data, 

However, Sills does teach “The robotic system of claim 1, wherein the characterization of the manipulation of the first object is further based on a detection of non-zero optical flow of one or more connected pixels encoded in a plurality of consecutive image frames of the image data” within at least column 14 lines 17 thru 23.
.






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (U.S. Patent Application Publication # 2016/0059412) in view of Levine (U.S. Patent Application Publication # 2019/0232488)

Re claim 6, Oleynik does not teach:

The robotic system of claim 1, wherein generating the policy is further based on iteratively calculating a distance between the mechanical gripper and the second position of the first object.
However, Levin does teach “The robotic system of claim 1, wherein generating the policy is further based on iteratively calculating a distance between the mechanical gripper and the second position of the first object” in at least paragraph 99. Within paragraph 99, Levine describes an example use of a robotic manipulator’s reward system. Within the example, the manipulator is trying to open a door by grasping the handle, turning it at least 60 degrees, and opening it. The reward system was described as follows: “For example, the reward function can be composed of two parts: the closeness of the end-effector to the handle, and the measure of how much the door is opened in the right direction. The first part of the reward function depends on the distance between end-effector position e and the handle 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik in view of Levine to include this aspect of the reward system taught by Levine. By adding more specific measurements to the reward system, the reinforcement learning scheme becomes more accurate. The motivation for this modification would be to increase the accuracy of the reward system, therefore increasing the efficiency of the reinforcement learning scheme, and therefore increasing the efficiency of the overall system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (U.S. Patent Application Publication # 2016/0059412) in view of James (NPL: 3D Simulation for Robot Arm Control with Deep Q-Learning)

Re claim 8, Oleynik does not teach:

The robotic system of claim 1, wherein the cumulative award is based on a plurality of weights associated with each of the first position, one or more additional positions that are intermediate the first position and second position, and the second position, and wherein a first weight of the plurality of weights and associated with the second position is larger than each of a portion of other of the plurality of weights that are associated with the one or more additional positions.

However, James does teach “The robotic system of claim 1, wherein the cumulative award is based on a plurality of weights associated with each of the first position, one or more additional positions that are intermediate the first position and second position, and the second position, and wherein a first weight of the plurality of weights and associated with the second position is larger than each of a 

To ensure that the agent explores interesting states of this 3D environment, we use intermediate rewards that guide the policy to higher-reward states (1. Introduction, paragraph 4) 
When the arm lifts the cube high enough to complete the task, the agent receives a final reward of 100 for task completion (3. Approach, the last paragraph).
The Q-value then continues to rise as the height of the cube increases, and finally peaks as the agent expects to receive a large reward for task completion (4. Experiments and results, paragraph 5).
Figure 4: Visualization of the learned value function on a successful episode of 112 iterations / frames

    PNG
    media_image1.png
    518
    1321
    media_image1.png
    Greyscale

Within the excerpts, Figure 4 and the accompanying explanation within explains that the Q value (the reward value) remains relatively low at the start of a successful episode as the manipulator gets closer to the cube. Once the network determines it has picked up the cube (at point C in Figure 4), the Q-values constantly increase as the height of the cube rises. 

	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik in view of James to include the varying reward levels taught by James in order to increase the accuracy within the reinforcement learning scheme of Oleynik. This would lead to an increase in overall efficiency of the robot, as well as accuracy since the highest weighted task would be the completion of the manipulation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (U.S. Patent Application Publication # 2016/0059412) in view of Brockway (U.S. Patent Application Publication # 2017/0165844)

Re claim 19, Oleynik does not teach:

The one or more non-transitory computer-readable storage media of claim 16, wherein the mechanical gripper is a spring loaded gripper, the spring loaded gripper equipped to automatically adapt to objects of various shapes.

does teach “The one or more non-transitory computer-readable storage media of claim 16, wherein the mechanical gripper is a spring loaded gripper, the spring loaded gripper equipped to automatically adapt to objects of various shapes” in at least paragraph 79 and 125.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify Oleynik in view of Brockway to apply the teachings and methods of Oleynik to the spring-loaded gripper of Brockway in order to utilize the action replication techniques taught by Brockway within a system utilizing a spring-loaded gripper.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campos (U.S. Patent Application Publication # 2018/0293498)
Campos teaches an analogous robot arm utilizing reinforcement learning reward systems.
Li (U.S. Patent Application Publication # 2016/0039097)
Li teaches a reaction agent to be coupled with a robot that enables a robot to mimic human interaction without being pre-programmed to do so.
Dariush (U.S. Patent Application Publication # 2007/0255454)
Dariush teaches an analogous robot arm system that tracks and replications human motion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.W.S./      Examiner, Art Unit 3666                                                                                                                                                                                         
/ABBY Y LIN/       Supervisory Patent Examiner, Art Unit 3666